Case 9:17-cv-00050-DLC-JCL Document 128-6 Filed 01/07/19 Page 1 of 5




   EXHIBIT F
    Case 9:17-cv-00050-DLC-JCL Document 128-6 Filed 01/07/19 Page 2 of 5

From:                Jim Knoepp
To:                  Jay M. Wolman
Cc:                  Staff Two; mjr@randazza.com; matstevenson@bigskylegal.com; David Dinielli; Jessica Lewis
Subject:             Re: Proposed Stipulations
Date:                Tuesday, January 16, 2018 8:48:45 PM


Thanks for the response Jay. I’ll get it filed shortly. 


On Jan 16, 2018, at 9:07 PM, Jay M. Wolman <jmw@randazza.com> wrote:


       Dear Jim,

       Thank you for your patience.  I was a bit tied up this evening.
       If we are reduced to just a single stipulation, so be it.  You may affix Marc's
       signature.

       Sincerely,
       Jay Wolman

       ______________________________________
       Jay Marshall Wolman, CIPP/US, Counsel* 
       Randazza Legal Group, PLLC
       100 Pearl Street, 14th Floor | Hartford, CT 06103
       Tel: 702-420-2001 | Email: jmw@randazza.com 
       ______________________________________
       * Licensed to practice law in Connecticut, Massachusetts, New York and the District of Columbia. 

       The information contained in this message may be privileged, confidential and/or exempt from
       disclosure under applicable law.  The information is intended only for the use of the individual or
       entity named above.  If you are not the intended recipient, you are hereby notified that any use,
       dissemination, distribution or reproduction of any information contained herein or attached to this
       message is strictly prohibited.  If you have received this email in error, please immediately notify
       the sender and destroy the original transmission and its attachments in their entirety, whether in
       electronic or hard copy format, without reading them.  Thank you.


       On Tue, Jan 16, 2018 at 8:29 PM, Jim Knoepp <Jim.Knoepp@splcenter.org>
       wrote:
        All—

           I need an answer on the stipulation(s) please. I am on eastern time so would like
           to get this done within the next couple of hours. Call me if that would make
           things easier. 

           Thank you. 

           Jim
           334-309-6771


           On Jan 16, 2018, at 7:19 PM, Jim Knoepp <Jim.Knoepp@splcenter.org> wrote:
Case 9:17-cv-00050-DLC-JCL Document 128-6 Filed 01/07/19 Page 3 of 5

        Also, without an agreement on the articles for context we aren’t
        going to be able to stipulate to #2 and #3.  Let me know how you
        want me to proceed with the filing.  Just file a stipulation with #1
        only and add Marc’s /s/ to the document?  

        Jim


        From: Jim Knoepp <jim.knoepp@splcenter.org>
        Date: Tuesday, January 16, 2018 at 6:03 PM
        To: "Jay M. Wolman" <jmw@randazza.com>, Staff Two
        <tar@randazza.com>
        Cc: "mjr@randazza.com" <mjr@randazza.com>,
        "matstevenson@bigskylegal.com" <matstevenson@bigskylegal.com>,
        David Dinielli <david.dinielli@splcenter.org>, Jessica Lewis
        <Jessica.Lewis@splcenter.org>
        Subject: Re: Proposed Stipulations

        Jay—

        Is there a reason you all still are not able to stipulate to the various articles? 
        You had indicated in your redline to the last version that you thought we
        would be able to come to agreement on those.  Something in the wording of
        the stipulation that you don’t like?  

        Jim



        From: "Jay M. Wolman" <jmw@randazza.com>
        Date: Tuesday, January 16, 2018 at 5:01 PM
        To: Jim Knoepp <jim.knoepp@splcenter.org>, Staff Two
        <tar@randazza.com>
        Cc: "mjr@randazza.com" <mjr@randazza.com>,
        "matstevenson@bigskylegal.com" <matstevenson@bigskylegal.com>,
        David Dinielli <david.dinielli@splcenter.org>, Jessica Lewis
        <Jessica.Lewis@splcenter.org>
        Subject: Re: FW: Proposed Stipulations

        Dear Jim,

        Thank you for your attention to this matter.  Our revisions are attached.

        Sincerely,
        Jay Wolman

        ______________________________________
        Jay Marshall Wolman, CIPP/US, Counsel* 
        Randazza Legal Group, PLLC
        100 Pearl Street, 14th Floor | Hartford, CT 06103
        Tel: 702-420-2001 | Email: jmw@randazza.com 
Case 9:17-cv-00050-DLC-JCL Document 128-6 Filed 01/07/19 Page 4 of 5

        ______________________________________
        * Licensed to practice law in Connecticut, Massachusetts, New York and the District of Columbia. 

        The information contained in this message may be privileged, confidential and/or
        exempt from disclosure under applicable law.  The information is intended only for
        the use of the individual or entity named above.  If you are not the intended
        recipient, you are hereby notified that any use, dissemination, distribution or
        reproduction of any information contained herein or attached to this message is
        strictly prohibited.  If you have received this email in error, please immediately
        notify the sender and destroy the original transmission and its attachments in their
        entirety, whether in electronic or hard copy format, without reading them.  Thank
        you.

        On Tue, Jan 16, 2018 at 10:31 AM, Jim Knoepp
        <Jim.Knoepp@splcenter.org> wrote:
          Counsel—

          Just a reminder that the deadline to file our stipulations is today.

          Thank you.

          Jim



          From: Jim Knoepp <jim.knoepp@splcenter.org>
          Date: Monday, January 8, 2018 at 4:12 PM
          To: "Jay M. Wolman" <jmw@randazza.com>, "mjr@randazza.com"
          <mjr@randazza.com>, "matstevenson@bigskylegal.com"
          <matstevenson@bigskylegal.com>
          Cc: David Dinielli <david.dinielli@splcenter.org>, Jessica Lewis
          <Jessica.Lewis@splcenter.org>, john <john@mswdlaw.com>
          Subject: Re: Proposed Stipulations

          Counsel—

          Attached is an updated version of the proposed stipulated facts.  You will
          recall that the court granted an extension on the deadline to file these until
          next Tuesday, January 16th.  This version fixes the issue with the Bates
          numbers from the first version.  Please review and let me know if you have
          any questions.  If there is some disagreement with respect to a stipulation
          on the articles and forum material then perhaps we can have a call later this
          week to discuss?  

          The updated production is here:  


          Thank you.

          Jim

          From: Jim Knoepp <jim.knoepp@splcenter.org>
          Date: Tuesday, December 5, 2017 at 9:52 PM
Case 9:17-cv-00050-DLC-JCL Document 128-6 Filed 01/07/19 Page 5 of 5

         To: "Jay M. Wolman" <jmw@randazza.com>, "mjr@randazza.com"
         <mjr@randazza.com>, "matstevenson@bigskylegal.com"
         <matstevenson@bigskylegal.com>
         Cc: David Dinielli <david.dinielli@splcenter.org>, Jessica Lewis
         <Jessica.Lewis@splcenter.org>, john <john@mswdlaw.com>
         Subject: Proposed Stipulations

         Counsel—

         I am sending this on behalf of David who is out of pocket at the moment. 
         Attached please find a draft Statement of Stipulated Facts for your review. 
         As I think you know, the Statement of Stipulated Facts needs to be filed by
         this Thursday, December 7th.  The stipulations primarily concern
         information from www.dailystormer.com—articles and forum posts that
         appeared on the website.  As you will see in the attached, we have Bates
         numbered the documents.  They have been uploaded to box.com for your
         review and downloading.  The link is 
                    and the password is                      .  Please note that the
         link will expire after December 31, 2017.  

         Please make any proposed changes in track changes in the attached, as well
         as any stipulations you would like us to consider.  

         Thank you.

         Jim

         *****************************
         James Knoepp
         General Counsel
          and Senior Supervising Attorney
         Southern Poverty Law Center
         150 East Ponce de Leon Ave., Suite 340
         Decatur, GA  30030
         phone:  (334) 309-6771
         fax:       (404) 221-5857
         jim.knoepp@splcenter.org
         *****************************
         This communication was sent by an attorney and may contain
         confidential and/or privileged information intended only for the
         addressee. If you have received this e-mail in error or if you are
         not the intended recipient, please advise by return e-mail or by
         calling (334) 309-6771 and then delete this e-mail and your reply
         immediately without reading or forwarding to others.

           
